Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23438-BLOOM/McAliley

  ANDY R. FONTAINE,

            Plaintiff,

  v.

  SEC’Y, MARK INCH,
  FLORIDA DEP’T. OF CORR., et al.,

            Defendants.
                                         /

 OMNIBUS ORDER ON MOTION TO DISMISS SECOND AMENDED COMPLAINT AND
   MOTION TO AMEND/SUPPLEMENT PLEADING AND JOINDER [OF] PARTIES

            THIS CAUSE is before the Court upon Defendants’ Dr. Franck Papillion and Dr. Dora

  Gaxiola (“Doctor Defendants”) Motion to Dismiss Second Amended Complaint, ECF No. [35]

  (“Motion to Dismiss”), and Plaintiff’s Motion to Amend/Supplement Pleading and Joinder [of]

  Parties, ECF No. [62] (“Motion to Amend”). The Court has reviewed the Motion to Dismiss and

  Motion to Amend, all opposing and supporting submissions, the record in this case, the applicable

  law, and is otherwise fully advised. For the reasons set forth below, the Motion to Dismiss is

  granted and the Motion to Amend is denied.

       I.       BACKGROUND

            Plaintiff, an inmate currently confined at the Columbia Correctional Institution-Annex,

  filed a Second Amended Complaint (“SAC”) alleging that, while confined at Dade Correctional

  Institution (“DCI”), employees there violated his Eighth Amendment rights. ECF No. [17].1 On



  1
   The Court relies on the pagination generated by the electronic CM/ECF database, which appears in the
  headers of all court filings.
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 2 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  February 17, 2021, after screening Plaintiff’s SAC pursuant to 28 U.S.C. § 1915, the Court ordered

  Plaintiff’s deliberate indifference claims against the Doctor Defendants to proceed. ECF No. [21]

  at 17.2 In short, Plaintiff alleges Dr. Papillion refused to refer him for a neurology consultation,

  refused to renew his Tegretol prescription, and refused to examine his back. Id. at 8-10. As to Dr.

  Gaxiola, Plaintiff alleges that she delayed treating him for six months, refused to treat his nerve

  pain, and refused to examine his back. Id.

         In his SAC, Plaintiff alleges that he has a disability and uses a wheelchair to move around

  due to a spinal injury. ECF No. [17] at 3. Plaintiff suffers from nerve damage in his mid to lower

  body, muscle spasms throughout his back, and severe pain in his back, abdomen, and lower body.

  Id. On August 26, 2019, Plaintiff was transferred to DCI. Id. Prior to his arrival, Plaintiff was

  diagnosed with polyneuropathy; prescribed Tegretol for pain management, and had a neurology

  consult scheduled. Id. at 4.

         The Court previously summarized Plaintiff’s allegations from his SAC:

         On October 24, 2019, Plaintiff inquired with Dr. Pino about his neurology
         consultation ordered at his prior institution and Dr. Pino renewed the request and
         filed a “DER” for Plaintiff’s Tegretol prescription to continue. Id. at ¶ 7. The
         neurology consultation was never scheduled because Centurion categorized the
         request as an Alternative Treatment Plan. Id. at ¶ 7-8. Plaintiff’s Tegretol
         prescription was stopped on three separate occasions, and the final time, Defendant
         Dr. [Franck] Papillion refused to renew the prescription. Id. at ¶ 10. Papillion
         instead prescribed Plaintiff Keppra, which did not provide relief for the nerve pain.
         Id. At a later appointment with Papillion and Defendant Health Services
         Administrator Dena Tate, Papillion refused to discuss any neurology consultation
         or to provide alternative pain medication for polyneuropathy when Plaintiff told
         him that the Keppra did not work for the nerve pain. Id. at ¶ 12. Papillion told
         Plaintiff “if you were getting medical treatment [elsewhere] why did you come here
         [?]” Id. (alterations added). Plaintiff notes that the Tegretol was withheld for
         security reasons and not due to medical reasons. Id. at ¶ 11.


  2
    The Court also ordered Plaintiff’s excessive force claims against John Doe #1 and John Doe #2 (“John
  Doe Defendants”) to proceed, however, Plaintiff was ordered to file with the Court further identifying
  information by a date certain. Id. at 17-18.



                                                    2
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 3 of 16

                                                         Case No. 20-cv-23438-BLOOM/McAliley


       Plaintiff filed sick calls and grievances for several months but received no
       treatment. Id. at ¶ 9. After six months of “multiple appointments delaying care,”
       Defendant Dr. Dora [Gaxiola] prescribed Plaintiff Cymbalta. Id. at ¶ 13. Plaintiff
       refused the Cymbalta and had a follow-up appointment with [Gaxiola]. Id. at ¶ 15.
       [Gaxiola] yelled at Plaintiff that he was allergic to everything and stated that she
       would only prescribe him nonsteroidal anti-inflammatory (“NSAID”) drugs. Id.
       However, Plaintiff did not receive any medication to treat his nerve pain or other
       pain. Id. At some later time, ARNP Fernandez prescribed Plaintiff a thirty-day
       supply of Sulindac, a NSAID. Id. at ¶ 15.

       Papillion and [Gaxiola] never examined Plaintiff’s back. Id. at ¶ 20.

       ...

       Plaintiff has not seen a medical specialist for pain management since 2018, prior to
       arriving at DCI, when a pain management doctor ordered an MRI. Id. at ¶ 26.
       Plaintiff alleges that as a result of the delay and denial of specialist medical care
       and refusal to treat a diagnosed condition, Plaintiff experiences “severe pain,
       physical deterioration, mental anguish, loss of enjoyment of life, [and] increased
       disability.” Id. at ¶ 31.

       On June 6, 2020, Plaintiff was seen by the medical department complaining of
       severe chest pains that had lasted for a week. Id. at ¶ 38-39. The medical department
       performed an EKG and ordered he be transported to the hospital emergency room.
       Id. at ¶ 39. Plaintiff’s wheelchair was placed in a medical personnel’s office. Id. at
       ¶ 42. Defendant John Doe #1 restrained Plaintiff using handcuffs, a black box, waist
       chains, and shackles for transport in an ambulance to the hospital. Id. at ¶ 40, ¶ 43.
       When Plaintiff was being transported back to DCI, he told the FDOC officer he
       needed his wheelchair, but the officer failed to provide one. Id. at ¶ 44. Plaintiff
       was fully restrained again and brought to the wheelchair van where John Doe #1
       used a hip-toss maneuver to relocate the Plaintiff from the hospital’s wheelchair to
       the van seat. Id. at ¶ 45. After transport, John Doe #1 retrieved a broken wheelchair
       with a faulty front tire assembly to transport Plaintiff. Id. at ¶46. Plaintiff informed
       John Doe #1 that the wheelchair was unsafe to use and told him where to find his
       wheelchair. Id. at ¶ 47, ¶ 49. John Doe #1 and Defendant John Doe #2 then picked
       Plaintiff up by the shoulders, still fully restrained, and “dragged him across the van
       and put him in a broken wheelchair,” injuring Plaintiff’s shoulders and aggravating
       his existing back spasms, nerve pain, and testic[le] pain. Id. at ¶ 47, ¶ 50.

       Plaintiff was left in the broken wheelchair in “a non-ADA Isolation Cell” for
       twenty-four hours during which time Plaintiff fell from the wheelchair while
       attempting to make the bed, further injuring himself. Id. at ¶ 49-50.

       [Gaxiola] and Papillion refused to discuss, provide treatment, or examine Plaintiff
       after he sustained injuries. Id. at ¶ 30, ¶ 50.




                                                  3
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 4 of 16

                                                             Case No. 20-cv-23438-BLOOM/McAliley


            Plaintiff seeks punitive, compensatory, and nominal damages from all defendants.
            Id. at ¶ 34-37, ¶ 58-60. Plaintiff seeks declaratory and injunctive relief as to claim
            one. Id. at ¶ 32-33.

  Id. at 3-6 (spelling of Defendants’ names “Franck” and “Gaxiola” corrected).

            The Doctor Defendants now move to dismiss the deliberate indifference claims asserted in

  the SAC.

      II.      LEGAL STANDARD

            The Federal Rules of Civil Procedure require a pleading to contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration

  in original) (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise a

  right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

  to survive a Rule 12(b)(6) motion, which requests dismissal for “failure to state a claim upon which

  relief can be granted.”

            When reviewing a motion under Rule 12(b)(6), a court generally must accept the plaintiff’s

  allegations as true and evaluate all plausible inferences derived from those facts in plaintiff’s favor.

  See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084

  (11th Cir. 2002). “‘Pro se pleadings are held to a less stringent standard than pleadings drafted by

  attorneys’ and are liberally construed.” Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

  (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)). “Yet even in the


                                                      4
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 5 of 16

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  case of pro se litigants this leniency does not give a court license to serve as de facto counsel for

  a party, or to rewrite an otherwise deficient pleading in order to sustain an action.” Campbell v.

  Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (quoting GJR Invs., Inc. v. Cnty. of

  Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)).

            Nonetheless, courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty.

  Sheriff’s Off., 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual

  allegations in the complaint ‘obvious alternative explanation[s],’ which suggest lawful conduct

  rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v.

  Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). On a 12(b)

  motion, courts are generally limited to the facts contained in the complaint and attached exhibits,

  including documents referred to in the complaint that are central to the claim. Wilchombe v. TeeVee

  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs., Inc., 433

  F.3d 1337, 1340 n.3 (11th Cir. 2005) (“[A] document outside the four corners of the complaint

  may still be considered if it is central to the plaintiff’s claims and is undisputed in terms of

  authenticity.” (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002))).

     III.      DISCUSSION

               A. Deliberate Indifference to a Serious Medical Need

            Doctor Defendants seek dismissal of the SAC on the basis that Plaintiff failed to state a

  claim of deliberate indifference to a serious medical need. Doctor Defendants reason that

  Plaintiff’s general complaints about lack of treatment are belied by his own allegations. Because

  Plaintiff did receive medical treatment, and differences in medical judgment are not actionable




                                                     5
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 6 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  under the Eighth Amendment, Plaintiff’s claims against the Doctor Defendants should be

  dismissed. ECF No. [35] at 1. The Court agrees.

         To state a claim for deliberate indifference to a serious medical need, a plaintiff must

  demonstrate: (1) a serious medical need; (2) a showing that the prison official acted with deliberate

  indifference to that need; and (3) causation between that indifference and the plaintiff’s injury. See

  Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th Cir. 2009). The Eleventh Circuit recently

  elaborated on the standard for deliberate indifference to a serious medical need:

         The seriousness of a medical need is an objective inquiry. Kelley v. Hicks, 400 F.3d
         1282, 1284 (11th Cir. 2005) (per curiam). A serious medical need is a medical
         condition that “has been diagnosed by a physician as mandating treatment,” a
         condition that is “so obvious that even a lay person would easily recognize the
         necessity,” or a condition that is worsened by a delay in treatment. Mann[, 588 F.3d
         at 1307] (quotation omitted). The condition must be one that “poses a substantial
         risk of serious harm.” Id. (quotation omitted).

         Whether the defendants acted with deliberate indifference is a subjective inquiry,
         Kelley, 400 F.3d at 1284, and each defendant is “judged separately and on the basis
         of what that person knows.” Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir.
         2008). To satisfy this inquiry, the plaintiff must prove: (1) subjective knowledge of
         a risk of serious harm; (2) disregard of that risk; and (3) by conduct that is more
         than gross negligence. Harper v. Lawrence C[n]ty., Ala., 592 F.3d 1227, 1234 (11th
         Cir. 2010); see also Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263, 1270 n.2
         (11th Cir. 2020) (noting that “the Supreme Court itself has likened the deliberate-
         indifference standard to ‘subjective recklessness as used in the criminal law,’” and
         that “no matter how serious the negligence, conduct that can’t fairly be
         characterized as reckless won’t meet the Supreme Court’s standard”) (quoting
         Farmer v. Brennan, 511 U.S. 825, 839-40, 114 S. Ct. 1970, 128 L.Ed.2d 811 (1994)
         (emphasis omitted)). He must also show that the defendants’ conduct caused his
         injuries. Harper, 592 F.3d at 1234.

         A “simple difference in medical opinion” does not constitute deliberate
         indifference. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989). Nor does
         “an official’s failure to alleviate a significant risk that he should have perceived but
         did not.” Farmer, 511 U.S. at 838, 114 S. Ct. 1970. Further, the question of whether
         additional diagnostic techniques or treatment methods should have been used “is a
         classic example of a matter for medical judgment and therefore not an appropriate
         basis for grounding liability under the Eighth Amendment.” Adams v. Poag, 61
         F.3d 1537, 1545 (11th Cir. 1995) (quotation omitted); see also Hamm v. DeKalb
         Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985) (explaining that, where an inmate’s



                                                    6
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 7 of 16

                                                                  Case No. 20-cv-23438-BLOOM/McAliley


          health complaints received significant medical care, a mere desire for a different
          form of treatment does not usually amount to deliberate indifference).

          A delay of treatment for an obviously serious medical condition can constitute
          deliberate indifference when “it is apparent that delay would detrimentally
          exacerbate the medical problem,” and if so, “the delay is medically unjustified.”
          Taylor v. Adams, 221 F.3d 1254, 1259-60 (11th Cir. 2000) (quotation omitted). For
          a delay in medical treatment to rise to the level of a constitutional violation, a
          plaintiff “must place verifying medical evidence in the record to establish the
          detrimental effect of [the] delay.” Hill v. DeKalb Reg’l Youth Det. Ctr., 40 F.3d
          1176, 1188 (11th Cir. 1994), overruled in part on other grounds by Hope v. Pelzer,
          536 U.S. 730, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002).

  Pounds v. Dieguez, 850 F. App’x 738, 739-40 (11th Cir. 2021) (per curiam) (alterations added;

  third alteration in original).

          The Court previously screened the SAC under 28 U.S.C. § 1915 of the Prison Litigation

  Reform Act. ECF No. [21]; see § 1915(e)(2)(b)(ii) (“[T]he court shall dismiss the case at any time if the

  court determines that . . . the action or appeal . . . fails to state a claim on which relief may be granted[.]”);

  see also Smith v. Israel, 619 F. App’x 839, 841 n.1 (11th Cir. 2015). The same standards govern

  dismissal for failure to state a claim under Fed. R. Civ. P. 12(b) and dismissal for failure to state a

  claim under § 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). For

  purposes of the deliberate indifference analysis, the Court previously determined that Plaintiff

  sufficiently alleged that his polyneuropathy constitutes a serious medical need. ECF No. [21] at 9

  (citing Monteleone v. Corizon, 686 F. App’x 655, 658 (11th Cir. 2017)).

          Plaintiff describes several medical visits with Dr. Papillion where he received treatment

  for the pain caused by his polyneuropathy. ECF No. [17] at 4-5. Plaintiff alleges that before Dr.

  Papillion refused to renew the prescription and instead prescribed him Keppra, Plaintiff’s Tegretol

  prescription was initially renewed several times. Id. at 5. Some time later, Plaintiff alleges Dr.

  Papillion “refused to discuss the [neurology consult]” or prescribe anything other than Keppra for




                                                          7
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 8 of 16

                                                          Case No. 20-cv-23438-BLOOM/McAliley


  pain management. Id. at 4-5 (alteration added). Plaintiff also alleges Dr. Papillion refused to refer

  him for a consult to neurology. Id. at 5.

         Plaintiff alleges that Dr. Gaxiola delayed treating his polyneuropathy for six months, but

  also states that during the “[six] months of no treatment” he was treated with “less eff[ic]acious

  NSAIDS” that he complains “do nothing for the pain.” Id. (alterations added). Dr. Gaxiola also

  prescribed Plaintiff Cymbalta, which Plaintiff refused, claiming it causes him “serious

  psychological side effects” and it “does not treat pain.” Later, a different medical provider

  prescribed Plaintiff Sulindac, an NSAID. Id. In total, from the time Plaintiff arrived at DCI to the

  filing of the initial complaint, a period of less than one year, Plaintiff was prescribed Keppra,

  Cymbalta, Sulindac, and other NSAIDs for pain management of his polyneuropathy. Id. at 4-6.

         In Pounds v. Dieguez, a recent Eleventh Circuit opinion with similar factual allegations,

  the Eleventh Circuit affirmed the district court’s sua sponte dismissal of the complaint. Pounds,

  850 F. App’x at 738. The plaintiff in Pounds alleged that the doctor-defendants, with knowledge

  of plaintiff’s pre-existing serious medical condition, cancelled his referral to a specialist and

  refused to submit a second referral request. Id. at 741. The Eleventh Circuit found that the

  plaintiff’s allegations “merely demonstrate ‘a classic example of a matter for medical judgment’ –

  that is, Pounds has alleged that he requested additional diagnostic techniques or forms of treatment

  that Drs. Dieguez and Ortega had the medical discretion to deny.” Id. at 741 (citations omitted).

         Likewise, Plaintiff’s allegations against the Doctor Defendants are not cognizable as an

  Eighth Amendment deliberate indifference claim. “[A] simple difference in medical opinion

  between the prison’s medical staff and the inmate as to the latter’s diagnosis or course of treatment

  [fails to] support a claim of cruel and unusual punishment.” Keohane v. Fla. Dep’t of Corr. Sec’y,

  952 F.3d 1257, 1266 (11th Cir. 2020) (citation and quotation marks omitted) (alteration added;




                                                   8
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 9 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  second alteration in original); see Hamm, 774 F.2d at 1575 (“Where a prisoner has received . . .

  medical attention and the dispute is over the adequacy of the treatment, federal courts are generally

  reluctant to second guess medical judgments and to constitutionalize claims that sound in tort law.”

  (citation and quotation marks omitted) (alteration in original)). As in Pounds, although Dr.

  Papillion refused to refer Plaintiff to neurology for a consult, Plaintiff’s own allegations in the

  SAC show that he continued to receive treatment from Dr. Papillion, Dr. Gaxiola, and several other

  medical professionals. ECF No. [17] at 4-6; see Pounds, 850 F. App’x at 742 (“Pounds’s

  allegations reflect that he has received repeated and regular treatment for his conditions and is still

  being evaluated, as needed, to determine what next steps are necessary.”).

         The same reasoning applies to Plaintiff’s disagreements with Doctor Defendants over what

  medications he should have been prescribed. Plaintiff’s claim that Dr. Papillion refused to

  prescribe him Tegretol and instead prescribed him Keppra is a matter of medical judgment and

  cannot be a basis for finding Dr. Papillion acted with deliberate indifference. Nor can Plaintiff

  show that Dr. Gaxiola was deliberately indifferent for failing to treat his nerve pain where she

  prescribed Plaintiff Cymbalta and NSAIDs as part of his pain management care.

         Furthermore, Plaintiff’s claims that Dr. Papillion refused to refer him to neurology for a

  consultation and that he refused to renew Plaintiff’s Tegretol prescription is undermined by other

  allegations in the SAC. Plaintiff states that on October 24, 2019, after Centurion denied his prior

  neurology consult because it determined he was on an “Alternative Treatment Plan,” a different

  doctor renewed the request, but Plaintiff implies that he never received the consult, again because

  of Centurion’s medical judgment that he was on an Alternative Treatment Plan (“ATP”). ECF No.

  [17] at 4; see id. (“Due to Centurion[’s] use of Utilization Management (ATP) the Plaintiff has not

  seen the neurologist, nor any other replacement.” (alteration added)). Plaintiff’s own allegations




                                                    9
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 10 of 16

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  make it clear that he received more than one referral for a neurology consult, but Centurion, not

  Dr. Papillion, denied the neurology consult because Plaintiff was on an ATP. Regarding the

  Tegretol prescription, and in contrast to his statement that Dr. Papillion refused to renew the

  prescription, Plaintiff states that the Tegretol was withheld “because security not wanting people

  to take it.” Id.

          Plaintiff also fails to establish that Dr. Gaxiola’s six-month delay in treating him constitutes

  deliberate indifference. “A delay of treatment for an obviously serious medical condition can

  constitute deliberate indifference when ‘it is apparent that delay would detrimentally exacerbate

  the medical problem,’ and if so, the delay is medically unjustified.’” Pounds, 850 F. App’x at 741

  (quoting Taylor v. Adams, 221 F.3d 1254, 1259-60 (11th Cir. 2000)). Plaintiff undermines his own

  contention that Dr. Gaxiola delayed treating his polyneuropathy in several ways. First, it does not

  appear from the allegations in the SAC that Dr. Gaxiola refused to see Plaintiff. Instead, Plaintiff

  appears to allege that for six months Dr. Gaxiola only prescribed NSAIDs. ECF No. [17] at 5.

  Next, Plaintiff alleges that “denying access to proper medication and medical services” caused

  further deterioration, but he does not allege that the six-month delay exacerbated his

  polyneuropathy. Id. at 6. Finally, although the timeline is unclear, it is apparent from the allegations

  in the SAC that Plaintiff was also receiving treatment from other medical providers, undermining

  his contention that medical treatment for his polyneuropathy went untreated for six months. Id. at

  4-8.

          Additionally, Plaintiff’s allegations that the Doctor Defendants refused to examine his back

  are conclusory and constitute a difference in medical opinion—particularly where, as here,

  Plaintiff recounts multiple medical appointments with both Defendants during which he received

  treatment for his polyneuropathy. And during the same period, Plaintiff also received documented




                                                    10
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 11 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  treatment from non-party medical providers for his polyneuropathy. These allegations, without

  more, do not support a plausible inference that the Doctor Defendants were deliberately indifferent

  to Plaintiff’s medical needs. See Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (citations

  omitted) (“[A] simple difference in medical opinion between the prison’s medical staff and the

  inmate as to the latter’s diagnosis or course of treatment [does not] support a claim of [deliberate

  indifference].” (alterations added) (citing Waldrop, 871 F.2d at 1033)).

         Finally, to the extent that Plaintiff raises a deliberate indifference claim against the Doctor

  Defendants in the SAC for failing to provide any medical treatment to him after the excessive force

  incident, that claim is dismissed as wholly conclusory. Plaintiff alleged only that “[t]he medical

  department under [Papillion], Gaxiola and Tate refused to provide any treatment or even an exam.”

  ECF No. [17] at 10 (alterations added). Plaintiff failed to allege any factual details to support the

  allegation regarding the date, time, or place of the refusal of medical treatment. Nor did Plaintiff

  provide any information regarding causation between the supposed deliberate indifference of the

  Doctor Defendants and any injury he suffered.

             B. Excessive Force against the John Doe Defendants

         The Court previously determined that Plaintiff’s excessive force claims against the John

  Doe Defendants would proceed. ECF No. [21] at 17. This Order does not dismiss Plaintiff’s

  excessive force claims. However, the Court previously ordered that

         Plaintiff shall file a notice with the Court identifying the full name, badge number
         (if applicable), title, physical description, and address of unidentified [John Doe
         Defendants]. If Plaintiff has not identified the [John Doe Defendants], he shall
         indicate, with specificity, his efforts to obtain this information and the responses, if
         any, to his requests.

  Id. at 18 (alterations added).

         On March 16, 2021, Plaintiff filed Notice of Attempts to Acquire Names of John Doe #1

  and John Doe #2 from (FDC), ECF No. [28] (“Notice”). Plaintiff detailed the steps taken from the


                                                   11
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 12 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  time of the alleged excessive force incident to filing of the Notice to determine the identities of the

  John Doe Defendants. See id. In addition, Plaintiff requested that the Court issue a Subpoena Duces

  Tecum to the Florida Department of Corrections so that he can obtain documents to help him

  identify the John Doe Defendants, which the Court granted. See ECF Nos. [53], [54]. Plaintiff has

  made a good faith effort to discover the identities of the John Doe Defendants, but, to date, has not

  determined their names or uncovered further identifying information. The Court is not

  unsympathetic to Plaintiff’s allegations and will allow Plaintiff to continue his efforts to determine

  further identifying information of the John Doe Defendants.

             C. Motion to Amend

         In the Motion to Amend, Plaintiff requests leave to supplement the SAC to include new

  facts and parties that he contends relate to his existing claims, which the Court construes as a

  request to file a third amended complaint. Plaintiff asserts that Dr. Gaxiola retaliated against him,

  filing fraudulent information into his medical file, and seeks to add several additional medical

  personnel who were also deliberately indifferent to his medical needs. Plaintiff asserts further that

  he should be permitted to amend to assert claims against additional parties who he contends

  participated in the reprisal against him for filing grievances against medical and this current case,

  and to assert a claim for violation of due process, equal protection, and cruel and unusual

  punishment against Mark Inch, the Secretary of the Florida Department of Corrections and

  Centurion Health Services.

         Specifically, Plaintiff seeks to assert a claim of retaliation against Dr. Gaxiola for placing

  alleged false information in his medical file after the initiation of this case (Claim III), requesting

  damages and injunctive relief requiring the removal of the fraudulent information so that his

  wheelchair pass is not taken away; a due process and equal protection claim against Mark Inch




                                                    12
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 13 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  and Centurion for failing to take disciplinary action against medical staff who have retaliated

  against Plaintiff as a result of this case (Claim IV); requesting damages and a permanent injunction

  to prevent the removal of his wheelchair and related equipment passes; a claim for collusion and

  conspiracy to interfere with Plaintiff’s civil rights and rights under the Americans with Disabilities

  Act, the Rehabilitation Act, and the First, Fifth, and Fourteenth Amendments against various

  additional medical providers arising from the alleged failure to treat him for conditions unrelated

  to his polyneuropathy and proposed removal of his wheelchair (Claim V); and a claim against a

  nurse and physician’s assistant for failure to provide adequate treatment for pain from his back

  spasms and neuropathic pain, and edema in his legs (Claim VI).

         Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendment to

  pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

  its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

  15(a)(2). “The court should freely give leave when justice so requires.” Id. However, “when a

  motion to amend is filed after a scheduling order deadline, Rule 16 is the proper guide for

  determining whether a party’s delay may be excused.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

  1418 n.2, 1419 (11th Cir. 1998). Rule 16 states that requests for leave to amend after the applicable

  deadline, as set forth in a court’s scheduling order, require a showing of “good cause.” Fed. R.

  Civ. P. 16(b)(4). “This good cause standard precludes modification unless the schedule cannot be

  met despite the diligence of the party seeking the extension.” Sosa, 133 F.3d at 1418 (quotation

  marks omitted); see also Smith v. Sch. Bd. of Orange Cnty., 487 F.3d 1361, 1366-67 (11th Cir.

  2007) (holding that “where a party files an untimely motion to amend, [courts] must first determine

  whether the party complied with Rule 16(b)’s good cause requirement,” before considering

  whether “justice so requires” allowing amendment). If the movant “was not diligent, the [good




                                                   13
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 14 of 16

                                                           Case No. 20-cv-23438-BLOOM/McAliley


  cause] inquiry should end.” Sosa, 133 F.3d at 1418 (quoting Johnson v. Mammoth Recreations,

  Inc., 975 F.2d 604, 609 (9th Cir. 1992)).

         Here, pursuant to the Court’s Scheduling Order, the deadline to amend the pleadings or

  join parties was July 12, 2021. ECF No. [46] at 2. The Motion to Amend was provided to the

  facility where Plaintiff is housed for mailing on July 13, 2021. ECF No. [62] at 1. In addition, the

  Certificate of Service is signed on July 13, 2021, and the Motion to Amend is postmarked July 14,

  2021. See ECF No. [62] at 11-12. As such, although only one day late, Plaintiff’s request to amend

  is untimely. Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278, 1286 (11th Cir. 2016) (“Under

  the ‘prison mailbox rule,’ a pro se prisoner’s court filing is deemed filed on the date it is delivered

  to prison authorities for mailing.” (quoting Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th

  Cir.2009))).

         Furthermore, Plaintiff has not demonstrated good cause for the failure to seek leave to

  amend prior to the expiration of the deadline set in the Court’s Scheduling Order, because the new

  conduct he complains of occurred well before the applicable deadline, and Plaintiff did not seek

  an extension of time to amend the Scheduling Order. For example, Plaintiff asserts that Dr. Gaxiola

  retaliated after Plaintiff told her that she would be receiving a summons in this case. See ECF No.

  [62] at 2-3. Dr. Gaxiola was served on March 22, 2021, and the Motion to Dismiss was filed on

  April 9, 2021. ECF Nos. [32], [35]. As such, the Motion to Amend and the record in this case do

  not evince good cause for the delay in seeking to add new claims and new parties.

         Even if Plaintiff’s Motion to Amend were timely, leave to amend would not be warranted

  in this case because there has been undue delay. “A district court need not . . . allow an amendment

  (1) where there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

  deficiencies by amendments previously allowed; (2) where allowing amendment would cause




                                                    14
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 15 of 16

                                                            Case No. 20-cv-23438-BLOOM/McAliley


  undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v. Dupree,

  252 F.3d 1161, 1163 (11th Cir. 2001). “A district court may find undue delay when the movant

  knew of facts supporting the new claim long before the movant requested leave to amend, and

  amendment would further delay the proceedings.” Carter v. HSBC Mortg. Servs., Inc., 622 F.

  App’x 783, 786 (11th Cir. 2015) (quoting Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171,

  1186 (11th Cir.2013) abrogated on other grounds by CSX Transp., Inc. v. General Mills, Inc., 846

  F.3d 1333, 1335 (11th Cir. 2017)). “Prejudice is likely to exist if the amendments involve new

  theories of recovery or would require further discovery.” Id. Ultimately, “the grant or denial of an

  opportunity to amend is within the discretion of the District Court[.]” Foman, 371 U.S. at 182.

           Here, as already noted, it appears that Plaintiff has been experiencing the alleged retaliation

  at least since the initiation of this case and has therefore known of the facts supporting his new

  claims for nearly one year. Yet, Plaintiff has not sought leave to amend to assert these additional

  claims until recently, even though the Court previously permitted Plaintiff leave to amend his

  complaint twice. Moreover, the addition of the proposed new parties and new claims would

  essentially restart this case—requiring another screening, service of process upon the new

  defendants, and additional discovery regarding his new claims of retaliation, which he asserts are

  related to his grievances regarding medical care and the filing of this lawsuit. However, these new

  claims do not relate to the surviving claims for use of excessive force against the John Doe

  Defendants. As such, permitting Plaintiff a third opportunity to amend at this juncture would

  further delay the proceedings in this case.

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:




                                                     15
Case 1:20-cv-23438-BB Document 64 Entered on FLSD Docket 07/27/2021 Page 16 of 16

                                                            Case No. 20-cv-23438-BLOOM/McAliley


               1.   Defendants Dr. Franck Papillion’s and Dr. Dora Gaxiola’s Motion to Dismiss, ECF

                    No. [35], is GRANTED. Plaintiff’s deliberate indifference claims against the

                    Doctor Defendants are DISMISSED with prejudice.

               2.   Plaintiff’s Motion to Amend, ECF No. [62], is DENIED.

               3.   By August 20, 2021, Plaintiff shall file a status report with the Court regarding the

                    progress of his efforts to identify the John Doe Defendants.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 26, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Andy R. Fontaine, Pro Se
  #148904
  Columbia Correctional Institution-Annex
  Inmate Mail/Parcels
  216 S.E. Corrections Way
  Lake City, FL 32025-2013




                                                     16
